


110 HR 6214 IH: Home Office Deduction Simplification

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6214
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. McHugh (for
			 himself, Mr. Kuhl of New York, and
			 Mr. Smith of Nebraska) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  standard home office deduction.
	
	
		1.Short titleThis Act may be cited as the
			 Home Office Deduction Simplification
			 Act of 2008.
		2.Standard deduction
			 for business use of home
			(a)In
			 GeneralSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 (relating to disallowance of certain expenses in connection with
			 business use of home, rental of vacation homes, etc.) is amended by adding at
			 the end the following new paragraph:
				
					(7)Standard home
				office deduction
						(A)In
				generalIn the case of an individual that is allowed a deduction
				for the use of a home office because of a use described in paragraphs (1), (2),
				or (4) of this subsection, notwithstanding the limitations of paragraph (5), if
				such individual elects the application of this paragraph for the taxable year,
				such individual shall be allowed a deduction equal to the standard home office
				deduction for the taxable year in lieu of the deductions otherwise allowable
				under this chapter for such taxable year by reason of being attributed to such
				use.
						(B)Standard home
				office deduction amountFor purposes of this paragraph, the
				standard home office deduction is the lesser of—
							(i)$1,500, or
							(ii)the gross income
				derived from the individual’s trade or business for which such use
				occurs.
							(C)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2009, the dollar amount in
				subparagraph (B)(i) shall be increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				2008 for 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
